EXAMINER’S AMENDMENT
The application has been amended as follows: 

Claim 1:
An information delivery apparatus for distributing information to a plurality of communication terminals, the information delivery apparatus comprising: a terminal-information memory unit for storing terminal information of the plurality of communication terminals serving as information delivery destinations, the terminal information including a unicast IP address for each of the plurality of communication terminals; an address-type-selection-information memory unit for storing address-type_selection information, which is for selecting an IP address type from among a broadcast address type and a unicast address type, for a plurality of IP network segments, the address-type selection information including, for each of the plurality of IP network segments, at least a broadcast IP address and a threshold value for switching from a unicast-type transmission to a broadcast-type transmission, wherein a predetermined group of bits of each broadcast IP address defines a network segment, such that different bit values in the predetermined group of bits correspond to different IP network segments; a transmission-address determination unit for receiving transmission data to transmit to one or more of the plurality of communication terminals, and for determining address information to be applied, among the broadcast IP address and one or more unicast addresses of the plurality of communication terminals, based on the terminal information in the terminal- information memory unit and the address-type selection information in the address-type-selection-information memory unit; and a ; wherein the transmission unit replicates the transmission data in accordance with a number of addresses to which the transmission data is to be transmitted and which have been generated by the transmission-address determination unit, to transmit the replicated transmission data using directed broadcasting to respective different addresses of the plurality of IP network segments.

Claim 8:
A non-transitory computer-readable storage medium storing an information delivery program for distributing information to a plurality of communication terminals, the program causing a computer including a terminal-information memory unit for storing terminal information of the plurality of communication terminals serving as information delivery destinations, the terminal information including a unicast IP address for each of the plurality of communication terminals, and an address-type-selection-information memory unit for storing address-type selection information, which is for selecting an IP address type from among a broadcast address type and a unicast address type, for a plurality of IP network segments, the address-type selection information including, for each of the plurality of IP network segments, at least a broadcast IP address and a threshold value for switching from a unicast-type transmission to a broadcast-type transmission, wherein a predetermined group of bits of ; wherein the transmission unit replicates the transmission data in accordance with a number of addresses to which the transmission data is to be transmitted and which have been generated by the transmission-address determination unit, to transmit the replicated transmission data using directed broadcasting to respective different addresses of the plurality of IP network segments.

Claim 9:
An information delivery system in which an information delivery apparatus distributes information to a plurality of communication terminals, wherein the information delivery apparatus includes a terminal-information memory unit for storing terminal ; wherein the transmission unit replicates the transmission data in accordance with a number of addresses to which the transmission data is to be transmitted and which have been generated by the transmission-address determination unit, to transmit the replicated transmission data using directed broadcasting to respective different addresses of the plurality of IP network segments.

Claim 15 is cancelled.  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH L GREENE/Primary Examiner, Art Unit 2452